ICJ_087_MaritimeDelimitation_QAT_BHR_1995-02-15_JUD_01_PO_02_FR.txt. 40

OPINION DISSIDENTE DE M. ODA
[Traduction]

1. Je suis au regret de ne pouvoir souscrire à l’arrêt de la Cour. Jai
déjà clairement exprimé ma position dans l’opinion dissidente que j'ai
jointe à l’arrêt du 1° juillet 1994. Je me propose d’exposer ici les raisons
pour lesquelles je ne puis me rallier au présent arrêt et je ne pourrai pas
toujours éviter les redites par rapport à ma précédente opinion.

I. LES PROCEDURES AYANT ABOUTI AU PRÉSENT ARRÊT

2. La Cour a devant elle la requête unilatérale déposée le 8 juillet 1991
par Qatar, dans laquelle ce dernier présentait à la fois un accord de
décembre 1987 (une série de documents remontant à décembre 1987) et
un accord de décembre 1990 (le procès-verbal de Doha de la commission
tripartite), dont il prétendait qu’ils fondaient la compétence de la Cour
(arrêt du 1% juillet 1994, par. 3). Dans ses lettres du 14 juillet et du
18 août 1991, Bahreïn a fait valoir que la compétence de la Cour ne sau-
rait reposer sur de tels documents (ibid., par. 4).

Le 11 octobre 1991, la Cour a ordonné que les écritures de la première
phase de la procédure soient consacrées aux questions de la compétence
de la Cour pour connaître du différend et de la recevabilité de la requête
(ibid., par. 5). A l'expiration du délai imparti pour le dépôt des pièces
écrites, des audiences ont eu lieu en février et mars 1994 (ibid., par. 11).

Le 1% juillet 1994, la Cour a rendu un arrêt — intitulé Délimitation
maritime et questions territoriales entre Qatar et Bahreïn, compétence et
recevabilité — qui ne semblait porter toutefois ni sur la requête unilaté-
rale de Qatar ni sur l’exception soulevée par Bahreïn et qui, à mon avis,
ne constituait pas tant un «arrêt» qu’un compte rendu de la tentative de
conciliation faite par la Cour (voir l’opinion dissidente que j’ai jointe à
Parrêt du 1% juillet 1994, par. 5 et 36).

La Cour rend maintenant un deuxième arrêt intitulé Délimitation
maritime et questions territoriales entre Qatar et Bahreïn, compétence et
recevabilité. Que doit-on, en ce cas, penser de l’«arrêt» du 1° juillet 1994,
qui portait exactement le même titre?

3. Par son «arrêt» de juillet 1994, la Cour a invité les Parties à «agir
conjointement ou individuellement» avant le 30 novembre 1994 pour lui
soumettre «l’ensemble du différend qui les oppose, tel que circonscrit»
dans la formule bahreïnite (arrêt du 1% juillet 1994, par. 41, point 4, rap-
proché des points 2 et 3).

A mon avis, la Cour n’était pas en mesure d’obliger les Parties à

38
DÉLIMITATION ET QUESTIONS (OP. DISS. ODA) 41

agir avant d’avoir elle-même établi sa compétence pour connaître de
l'affaire.

Le 30 novembre 1994, les Parties n'étaient pas parvenues à entre-
prendre une action, que ce soit conjointement ou individuellement, en ré-
ponse à l’«arrêt» de juillet 1994. Il ne fait aucun doute que, lorsque la
Cour a invité les Parties à agir conjointement où individuellement pour lui
soumettre l’ensemble du différend, elle n’a pas pu vouloir dire que l’une
ou l’autre Partie devrait agir de façon indépendante. S'il était admissible
que l’une des Parties agisse simplement de façon indépendante, la Cour
n'aurait pas invité les Parties à «agir conjointement ou individuellement»
(les italiques sont de moi).

Le 30 novembre 1994, le Greffe a reçu de Qatar un document intitulé
«Démarche tendant à donner effet aux points 3 et 4 du paragraphe 41 de
Varrét rendu par la Cour le 1° juillet 1994», et de Bahreïn un «Rapport
de PEtat de Bahreïn à la Cour internationale de Justice sur la tentative
faite par les Parties pour donner effet à l’arrêt rendu par la Cour le
1°" juillet 1994».

4, Il me faut maintenant examiner l'effet juridique de ces deux do-
cuments. Celui de Bahreïn est simplement un rapport sur ce qui avait
été tenté par les Parties et il n’était pas, à ce titre, destiné à déployer le
moindre effet juridique.

En revanche, on peut être amené à se demander si la «démarche» de
Qatar entendait modifier les conclusions initiales présentées comme suit
dans la requête qatarie:

«PEtat de Qatar prie la Cour de:
I. Dire et juger conformément au droit international
A) que l'Etat de Qatar a souveraineté sur les îles Hawar; et

B) que l'Etat de Qatar a des droits souverains sur les hauts-
fonds de Dibal et de Qit’at Jaradah;

et

II. Compte dûment tenu de la ligne de partage des fonds marins des
deux Etats décrite dans la décision britannique du 23 décembre
1947, tracer conformément au droit international une limite
maritime unique entre les zones maritimes comprenant les fonds
marins, le sous-sol et les eaux surjacentes qui relévent respecti-
vement de l’Etat de Qatar et de l'Etat de Bahreïn» (requête,
par. 41),

ou bien les conclusions soumises au cours de la procédure écrite, qui
étaient identiques à celles présentées comme suit au stade ultérieur de la
procédure orale:

«Etat de Qatar prie respectueusement la Cour de dire et juger, …
que:
La Cour a compétence pour statuer sur le différend qui lui a été

39
DÉLIMITATION ET QUESTIONS (OP. DISS. ODA) 42

soumis dans la requête déposée par Qatar le 8 juillet 1991 et que la
requête de Qatar est recevable.» (Voir arrêt du 1% juillet 1994,
par. 13.)

5. Dans sa démarche du 30 novembre 1994, Qatar affirme que:

«Conformément aux droits et obligations créés par les accords
internationaux de décembre 1987 et du 25 décembre 1990, les ques-
tions suivantes relèvent de la compétence de la Cour, et lui sont sou-
mises en vertu de la requête introduite par Qatar le 5 juillet 1991 et
du présent document:

Les îles Hawar, y compris l’île de Janan;

Fasht al Dibal et Qit’at Jaradah;

Les lignes de base archipélagiques;

Zubarah;

Les zones désignées pour la pêche des perles et pour la pêche des
poissons et toutes autres questions liées aux limites maritimes.»

nBSbE

Comme suite à sa requête, Qatar prie la Cour:

«de dire et juger que Bahreïn n’a aucune souveraineté ni aucun autre
droit territorial sur l’île de Janan et sur Zubarah, et que toute reven-
dication de Bahreïn concernant les lignes de base archipélagiques et
les zones désignées pour la pêche des perles ou des poissons serait
dénuée de pertinence aux fins de la délimitation maritime dans la
présente instance».

Qatar a affirmé que ces conclusions devaient s’entendre comme suit:

«En conséquence, la Cour est saisie de «toute question relative à
un droit territorial ou à tout autre titre ou intérêt qui peut faire
l’objet d’un différend entre» les Parties et d’une demande «de tracer
une limite maritime unique entre leurs zones maritimes respectives,
comprenant les fonds marins, le sous-sol et les eaux surjacentes. »

6. La Cour a été mise en présence de la requête unilatérale de Qatar
en juillet 1991 et, si tant est que la situation après le 30 novembre 1994
ait fait l’objet d’un changement par rapport à celle qui prévalait avant
l’«arrêt» de juillet 1994, celui-ci tient uniquement au fait que les conclu-
sions initiales de Qatar ont été modifiées et complétées. La base de com-
_pétence de la Cour dont Qatar a essayé de se prévaloir est restée la
même.

Du moment que Qatar a modifié ou complété ses conclusions, la Cour
devait en informer officiellement Bahreïn et lui donner l’occasion d’expri-
mer son point de vue dans un certain délai. Or, la Cour ne semble pas
avoir pris des telles mesures.

En fait, la Cour a reçu les «commentaires» bahreinites sur la «dé-
marche» de Qatar que Bahreïn a envoyés au Greffe, de sa propre initia-
tive, le 5 décembre 1994, quelques jours seulement après avoir reçu du

40
DÉLIMITATION ET QUESTIONS (OP. DISS. ODA) 43

Greffe un exemplaire de la «démarche» de Qatar. Puisque la Cour n’a pas
ordonné la tenue de nouvelles audiences, Bahreïn n’a pas eu l’occasion
d’exprimer officiellement sa position sur ces modifications ou ajouts aux
conclusions qataries. A mon sens, la Cour ayant préféré entreprendre la
rédaction du présent arrêt, la procédure était regrettable.

Tl. LA BASE DE COMPETENCE

1. L'interprétation de la base de compétence par la Cour

7. Malgré son «arrét» de juillet 1994, la Cour se trouve toujours en
présence de la requéte unilatérale de Qatar de juillet 1991. Bien que la
requête qatarie contienne maintenant certaines conclusions modifiées
et complétées, la Cour est toujours priée de déterminer si elle est com-
pétente ou non pour connaître des «différends» qui lui ont unilatérale-
ment été soumis par Qatar. La question de la recevabilité — ou tout au
moins la confirmation de la recevabilité — ne se pose pas tant que la
compétence de la Cour n’est pas établie.

8. La Cour affirme — me semble-t-il — que les «documents de 1987»
et le «procès-verbal de Doha de 1990» constituent ensemble un accord
international contenant une clause compromissoire telle qu’envisagée
par le paragraphe 1 de l’article 36 du Statut et, plus précisément, qu’à
Pissue de la réunion de Doha de 1990 les représentants de Qatar et de
Bahreïn, de même que celui de l’Arabie saoudite, ont signé le procès-
verbal de cette réunion multilatérale et ont conclu par là même un
accord international entre les deux pays au sens de la disposition du
Statut qui confère compétence à la Cour en cas de dépôt d’une requête
unilatérale.

La Cour semble avoir estimé que l’objet du différend qui devait lui être
soumis — désigné à l’origine dans les «documents de 1987» par l’expres-
sion «toutes les questions en litige» — était en fait «l’ensemble du diffé-
rend». Elle paraît maintenant considérer que la requête de Qatar déposée
en 1991 ne satisfaisait pas aux exigences de l’«accord de 1990» unique-
ment parce qu’elle ne portait pas devant la Cour «l’ensemble du diffé-
rend», mais que «l’ensemble du différend», tel que l’entend Qatar, fait
maintenant partie des conclusions amendées au 30 novembre 1994, de
sorte que la requête de Qatar s’inscrit maintenant dans le cadre de l’«ac-
cord de 1990».

9. Il s’agit là de la seule interprétation de la position de la Cour qui
puisse expliquer le dispositif du présent arrêt. Néanmoins, à mon avis,
cette position est totalement dénuée de fondement et je souhaiterais
maintenant présenter ma propre interprétation quant à la compétence de
la Cour. Puisque l’opinion dissidente que j’ai jointe à l’«arrêt» de juillet
1994 contient déjà une analyse détaillée, je me contenterai ici de restituer
Pessence de cette analyse, comptant que l’on se reportera à ma précédente
opinion.

4i
DELIMITATION ET QUESTIONS (OP. DISS. ODA) 44
2. Le prétendu «accord de décembre 1987 »

10. Dans sa requête, Qatar présente l’«accord de décembre 1987»
comme un titre de compétence de la Cour (requête, par. 40). Le 19 dé-
cembre 1987, le roi d'Arabie saoudite a adressé aux émirs de Qatar et de
Bahreïn des lettres rédigées en termes identiques, dans lesquelles il faisait
certaines propositions devant servir de base de règlement des différends
entre Qatar et Bahreïn. Dans une réponse en date du 21 décembre 1987,
Qatar a exprimé sa pleine adhésion aux propositions contenues dans
la lettre du roi, alors que Bahreïn n’a pas envoyé de réponse avant le
26 décembre 1987.

Il est important de relever qu’à cette époque Bahreïn et Qatar n’ont
échangé aucune lettre directement. Comment les deux échanges de lettres
distincts que nous venons de décrire pourraient-ils constituer un «accord
international conclu par écrit» (convention de Vienne sur le droit des
traités, art. 2, par. 1 a)) liant juridiquement Qatar et Bahreïn?

Je voudrais également me référer à un «projet de ... déclaration rendue
publique le 21 décembre 1987». On ne sait pas si cette déclaration, qua-
lifiée simplement de projet, a effectivement été rendue publique. Si elle l’a
été le 21 décembre 1987, cela est advenu, par une étrange coïncidence,
cinq jours avant que Bahreïn accepte l’offre de l’Arabie saoudite par une
lettre adressée à cette dernière le 26 décembre 1987. Il est certain que le
«projet de ... déclaration» n’a été signé ni par Qatar ni par Bahreïn, et il
ne saurait constituer un document juridique contraignant.

11. Comment pourrait-on, uniquement sur la base de cet enchaîne-
ment de circonstances, affirmer que Qatar et Bahreïn ont conclu un
«accord international conclu par écrit entre Etats et régi par le droit
international» (convention de Vienne sur le droit des traités, art. 2,
par. 1 a))? Je ne vois pas comment on peut considérer l’«accord de
décembre 1987», sur lequel Qatar fait reposer la compétence de la Cour,
comme un «traité» ou une «convention en vigueur» au sens du para-
graphe 1 de l’article 36 du Statut. Je suis plutôt conforté dans mon
opinion qu’il n’existait, en décembre 1987, aucun traité ou convention au
sens du paragraphe 1 de l’article 36 du Statut.

On peut aussi faire observer que Qatar, qui considère l’«accord de
décembre 1987» comme un titre de compétence de la Cour, ne l’a pas fait
enregistrer au Secrétariat de l'Organisation des Nations Unies. Sans qu’il
soit besoin de commenter ici les effets de l’enregistrement de «tout traité
ou accord international» au Secrétariat de l'Organisation des Nations
Unies (article 102 de la Charte), on peut voir dans ce fait une raison de
douter que Qatar ait toujours considéré l’accord de décembre 1987
comme un traité au sens propre du terme.

12. On peut également faire référence, d’une part, à «un projet de lettre
de Qatar au Greffier de la Cour, daté du 27 décembre 1987», inclus dans
les documents soumis à la Cour, qui devait porter à la connaissance de
la Cour les différends entre Qatar et Bahreïn (dans lequel, soit dit inci-
demment, la question de Zubarah n’était pas mentionnée), et, d’autre

42
DÉLIMITATION ET QUESTIONS (OP. DISS. ODA) | 45

part, à l'accord entre les ministres des affaires étrangères de Bahreïn et de
Qatar selon lequel les deux Etats étaient convenus:

«1. De soumettre lesdits différends à la Cour internationale de
Justice (ou à une chambre de celle-ci composée de cinq juges) pour
qu’ils soient réglés conformément au droit international.

2. D’entamer des négociations entre eux afin de rédiger le com-
promis nécessaire à cet égard et de vous en remettre une copie
certifiée conforme lorsqu'il sera conclu.» (Les italiques sont de
moi.)

En fait, le Greffier de la Cour n’a pas reçu la lettre. On est toutefois
amené à conclure que Qatar et Bahreïn reconnaissaient tous deux qu’ils
devaient préparer ensemble un compromis pour soumettre leur différend
à la Cour.

13. À mon sens, si une entente est intervenue entre Qatar et Bahreïn en
décembre 1987, sans toutefois revêtir la forme d’un traité ou d’une
convention, il s'agissait simplement d’un accord visant à constituer une
commission tripartite formée de représentants de l’Arabie saoudite, de
Qatar et de Bahreïn

«en vue d’entrer en rapport avec la Cour internationale de Justice et
d’accomplir les formalités requises pour que le différend soit soumis
à la Cour conformément à son Règlement et à ce qu’elle prescrira»
(lettre du 19 décembre 1987 de l’Arabie saoudite).

Le 17 janvier 1988, lors de la première yéunion de la commission tripar-
tite ainsi constituée, Bahreïn a effectivement élaboré un projet d’«accord
de procédure concernant la constitution de la commission conjointe»,
dont le passage pertinent se lit comme suit:

«1. Il est constitué une commission composée de représentants de
[Qatar, Bahreïn et l'Arabie saoudite], dans le but de conclure un
compromis en vue de soumettre les questions en litige à la Cour
internationale de Justice afin que celle-ci rende une décision défini-
tive et obligatoire pour les parties.» (Les italiques sont de moi.)

3. Le prétendu «accord de décembre 1990 »

14. La requête de Qatar présente aussi l’«accord de décembre 1990»
comme un titre de compétence de la Cour (requête, par. 40). Par l’expres-
sion «accord de 1990», Qatar désigne le procès-verbal d’une réunion
entre les ministres des affaires étrangères de l’Arabie saoudite, de Qatar
et de Bahreïn, tenue le 25 décembre 1990 lors de la réunion de 1990 du
sommet du Conseil de coopération du Golfe (CCG), à Doha (requête,
annexe 6).

Qatar a fait enregistrer l’«accord de 1990» au Secrétariat de l’Organi-
sation des Nations Unies le 28 juin 1991, quelques semaines seulement
avant de déposer sa requête au Greffe de la Cour. Bahreïn, qui ne consi-

43
DÉLIMITATION ET QUESTIONS (OP. DISS. ODA) 46

dérait pas ce document comme un accord international, a fait objection à
cet enregistrement le 9 août 1991 et cette objection a elle-même été
dûment enregistrée.

15. On peut se demander si le procès-verbal d’une réunion multilaté-
rale, qui a été approuvé par les participants à cette dernière, peut consti-
tuer un accord international entre deux participants applicable à leurs
relations.

Pour attester l’accord intervenu, les trois ministres des affaires étran-
gères ont effectivement signé le procès-verbal (c’est-à-dire le compte
rendu approuvé de la discussion qui s'était déroulée au cours de cette réu-
nion tripartite). Mais, à mon avis, ils l’ont certainement fait sans avoir la
moindre idée qu’ils signaient là un traité ou une convention tripartite. Il
ressort clairement de la déclaration faite par le ministre des affaires étran-
gères de Bahreïn, le 21 mai 1992, et ultérieurement soumise à la Cour,
que ce dernier n’avait, pour sa part, jamais pensé signer un accord inter-
national (contre-mémoire de Bahreïn, annexe [.25).

A la lumière de ce que nous savons des «travaux préparatoires et [des]
circonstances dans lesquelles le traité a été conclu» qui, selon l’article 32
de la convention de Vienne sur le droit des traités, doivent servir de
moyens complémentaires d'interprétation d’un traité, et vu la manière
dont la déclaration du ministre des affaires étrangères de Bahreïn reflète
ces «circonstances», on ne saurait considérer que ce procès-verbal relève
de la catégorie des «traités et conventions en vigueur» prévoyant spéci-
fiquement la soumission de certaines questions à la décision de la Cour
au moyen d’une requête unilatérale, conformément à l’article 36, para-
graphe 1, du Statut de la Cour.

16. Sur quoi les signataires se sont-ils donc effectivement mis d’accord
à Doha, en décembre 1990? Le procès-verbal de Doha nous fournit les
indications suivantes:

«Il a été convenu de ce qui suit:

1) réaffirmer ce dont les deux parties étaient convenues précédem-
ment;

2) poursuivre les bons offices exercés entre les deux pays par
[Arabie saoudite] jusqu’au mois de ... mai de l’année 1991. A l’expi-
ration de ce délai, les parties [«al-tarafan »] pourront soumettre la
question à la Cour internationale de Justice conformément à la for-
mule bahreïnite, qui a été acceptée par Qatar, et à la procédure qui
en résulte. Les bons offices de l’Arabie saoudite se poursuivront pen-
dant que la question sera soumise à l'arbitrage;

3) si l’on parvient à une solution fraternelle acceptable par les
deux parties, l'affaire sera retirée de l'arbitrage.» (Traduction en
français du texte anglais fourni par Qatar, mémoire de Qatar,
annexe II.32; les italiques sont de moi.)

I] semble ressortir du procès-verbal de cette séance que les Parties
seraient convenues d’inclure la question de Zubarah, mais nourrissaient

44
DÉLIMITATION ET QUESTIONS (OP. DISS. ODA) 47

encore des doutes sur la manière d’inscrire cette question dans le cadre de
l’objet des différends à soumettre à la Cour.

x *

17. La formule bahreinite. 11 peut être pertinent à ce stade de revenir
sur les événements qui ont conduit a la signature du procès-verbal de
Doha de 1990, en particulier eu égard à la «formule bahreïnite».

Au cours des réunions successives que la commission tripartite a tenues
en 1988, Qatar et Bahrein ont tous deux élaborés des projets de compro-
mis, les 15 et 19 mars 1988, respectivement, concernant les questions que
chacun des gouvernements voulait voir tranchées par la Cour. Ces ques-
tions semblent avoir été nettement distinctes dans les deux cas. En parti-
culier, des points de vue divergents ont été exprimés sur l’inclusion de la
question de Zubarah.

Lors de la quatriéme réunion de la commission tripartite, tenue le
28 juin 1988, Qatar et Bahrein ont présenté chacun une version revisée de
l’article II des projets de compromis. Dans une lettre datée du 9 juillet
1988, l’émir de Qatar a donné au roi de l’Arabie saoudite certaines expli-
cations à l’égard de cette situation:

«Comme dans les projets de compromis présentés par le Gouverne-
ment de l’Etat de Qatar et celui de Bahreïn, l’article II est la disposi-
tion fondamentale des deux textes — après avoir soumis les questions
en litige à la Cour, chaque partie aurait à proposer des amendements
à cet article à la lumière des débats qu'il aurait suscités, tels que
consignés au procès-verbal de la commission tripartite — on pour-
rait rapprocher les points de vue en excluant de cet article dans les
deux projets toute disposition inacceptable parce que contraire
aux principes sur lesquels cet article doit être fondé, à savoir l’his-
toire, le droit, la logique et la loi, ou à cause des commentaires dont
elle aura fait l’objet du point de vue des principes en question»
{mémoire de Qatar, annexe IL.28; les premiers italiques sont de
moi).

18. Quelques mois se sont écoulés après la quatrième réunion, quand,
le 26 octobre 1988, Bahreïn a présenté ce qui est devenu la «formule
bahreinite», qui se rapportait à l’article II de l’un ou l’autre des projets de
compromis de Qatar et de Bahreïn — un point essentiel dont le présent
arrêt n’a pas tenu compte — c’est-à-dire aux questions en litige à sou-
mettre à la Cour par voie de compromis; elle était ainsi libellée:

«Les parties prient la Cour de trancher toute question relative à
un droit territorial ou à tout autre titre ou intérêt qui peut faire
l’objet d’un différend entre elles; et de tracer une limite maritime
unique entre leurs zones maritimes respectives, comprenant les fonds
marins, le sous-sol et les eaux surjacentes.» (Requête, annexe 5.)

Lors de la cinquième réunion, tenue à Riyadh le 15 novembre 1988,
Qatar a accueilli favorablement l’occasion de discuter de la formule

45
DÉLIMITATION ET QUESTIONS (OP. DISS. ODA) 48

bahreïnite comme d’un point de départ possible pour des négociations,
mais a aussi exprimé de fortes réserves sur le point de savoir s’il fallait
considérer que la prétention de Bahreïn relative à Zubarah entrait dans le
cadre du différend. Autrement dit, Qatar et Bahreïn éprouvaient encore
des difficultés à s’entendre sur la nature des différends à soumettre à la
Cour internationale de Justice par voie de compromis — même lors de la
cinquième réunion de la commission tripartite, en novembre 1988.

Lors de la sixième réunion, le 6 décembre 1988, Qatar a proposé un
amendement à la formule bahreïnite dans le sens suivant:

«Les Gouvernements de l'Etat de Qatar et de l’Etat de Bahreïn
soumettent le différend qui les oppose actuellement au sujet de la
souveraineté, des droits territoriaux et autres droits et intérêts ainsi
que du tracé des limites maritimes à la Cour internationale de Justice
conformément à son acte constitutif et aux procédures de décision
selon les dispositions du droit international.» (Mémoire de Qatar,
annexe 11.31.)

19. Il est important de noter qu’en 1988 la commission tripartite était
chargée de formuler un compromis qui aurait dû assurément définir les
questions en litige à soumettre à la Cour. La commission tripartite n’est
pas parvenue à élaborer un projet agréé de compromis à notifier à la
Cour. Après la sixième réunion de la commission tripartite, en décembre
1988, très peu de progrès ont été accomplis jusqu’à la fin de l’année 1990
— date de la signature du «procès-verbal de Doha» de la réunion tripar-
tite de décembre.

20. Cela nous amène au procès-verbal de Doha de décembre 1990,
auquel je me suis référé ci-dessus. Lors de la réunion de Doha de la com-
mission tripartite, il a été convenu par ce que l’on a appelé l«accord de
décembre 1990» (cité au paragraphe 16 ci-dessus), que les bons offices de
l'Arabie saoudite devaient se poursuivre jusqu’en mai 1991, mais que par
la suite les parties («al-tarafan») pourraient soumettre l’affaire à la
Cour internationale de Justice, conformément à la «formule bahreïnite».
Il faudrait entendre par-là qu’en cas d’échec des bons offices de l’Arabie
saoudite en vue du règlement du différend les Parties pourraient se pré-
senter devant la Cour internationale de Justice. Ceci est corroboré par la
lettre du 30 décembre 1990 adressée à l’Arabie saoudite par Qatar, dans
laquelle ce dernier se déclare convaincu que son différend avec Bahreïn
pourrait être réglé «par vos bons offices ou par l'intermédiaire de la Cour
internationale de Justice».

Autrement dit, la saisine de la Cour internationale de Justice aurait
pu constituer une solution de rechange aux bons offices de l’Arabie saou-
dite avant mai 1991. Toutefois, il n’y a là aucune autorisation pour l’une

46
DÉLIMITATION ET QUESTIONS (OP. DISS. ODA) 49

des parties de s’adresser à la Cour par la voie d’une requête unilatérale,
qui ignorerait que la «formule bahreïnite» aurait pu constituer Par-
ticle IT d’un compromis, comme expliqué au paragraphe 18 ci-dessus.

21. En mai 1991, c’est-à-dire une fois écoulée cette période de cinq
mois réservée à la reprise des bons offices de l’Arabie saoudite, Qatar et
Bahreïn auraient pu poursuivre les négociations pour rédiger un projet de
compromis. De fait, en septembre 1991, l'Arabie saoudite a suggéré un
projet de compromis aux deux Etats et Bahreïn en a également rédigé un
autre le 20 juin 1992.

Qatar est arrivé à une interprétation différente du procès-verbal de
Doha de 1990 et a entrepris de saisir la Cour par une requête unilatérale,
qu'il a déposée au Greffe de la Cour le 8 juillet 1991, en priant la Cour de
dire et juger ce qu’il avait déjà affirmé à l’article II de son projet de com-
promis de mars 1988. Il m’apparait que Qatar a pris cette mesure sans
tenir dûment compte des discussions qu’il a tenues avec Bahreïn en ce qui
concerne le texte de l’article II de leurs projets de compromis respectifs,
lors de la réunion de la commission tripartite qui a suivi.

III. ConcLusions

22. L’arrét semble sous-entendre qu’il n’a pas pu être établi qu’au
cours des réunions de la commission tripartite les Parties avaient
expressément exclu la possibilité d’une saisine unilatérale par l’une
ou l’autre d’entre elles. Je m’interrogerais sur le point de savoir si la
Cour a vraiment trouvé, et indiqué dans le présent arrét, des éléments
de preuve établissant qu’au cours des réunions de la commission tripar-
tite les Parties lui avaient conféré compétence pour connaître de leur
différend, tel qu’il lui serait unilatéralement soumis par l’une d’entre
elles.

23. Je suis convaincu, d’une part, que ni l’«accord de décembre 1987»
ni ’«accord de décembre 1990», que Qatar a invoqués comme base de
compétence de la Cour, ne confèrent en fait compétence à cette dernière
en cas de requête unilatérale en vertu du paragraphe 1 de l’article 38 du
Règlement de la Cour et, d’autre part, que la Cour n’est pas habilitée à
exercer sa compétence à l'égard des différends en question, à moins que
ceux-ci ne lui soient soumis conjointement par la notification d’un com-
promis conformément au paragraphe 1 de l’article 39 du Règlement de la
Cour, ce qui n’a pas été le cas en l'espèce.

24. Je dois ajouter également que, même si l’«accord de 1990» peut
constituer un titre sur la base duquel la Cour pourrait être saisie du dif-
férend, rien dans le présent arrêt ne semble indiquer que les conclusions
amendées ou complétées soumises par Qatar le 30 novembre 1994 cou-
vrent effectivement «l’ensemble du différend» — une expression employée
dans l’«arrêt» de 1994 (voir par. 8 ci-dessus) — contrairement à la posi-
tion que Bahreïn semble avoir adoptée (il convient de noter que Bahreïn
n’a pas eu l’occasion d’exprimer officiellement son point de vue sur cette

47
DÉLIMITATION ET QUESTIONS (OP. DISS. ODA) 50

question, si ce n’est dans ses «commentaires» du 5 décembre 1994, qu’il
s’est délibérément empressé de faire parvenir au Greffe, comme exposé au
paragraphe 6 ci-dessus).

25. Bien qu’il me faille rejeter la requête unilatérale de Qatar, je serai
toutefois le premier à recommander que les différends en question entre
Qatar et Bahreïn soient réglés par la Cour internationale de Justice sur
notification par voie de compromis (comme convenu dans le procès-
verbal de Doha de 1990), lorsque les Parties seront convenues de ce qui
constitue «l’ensemble du différend ».

(Signé) Shigeru ODA.

48
